McCLELLAN, C. J.
“Tlie earnings of tlie wife are her separate property; but slie is not entitled to compensation for services rendered to or for tlie husband, or. to or for the family.” — Code, § 2521. The whole scope and purpose of this enactment manifestly is to vest in the wife her earnings in service rendered to third persons, strangers to the household. It in no degree emancipates her from her household duties, nor authorizes her to enter upon such alien service as would conflict with and prevent the performance of her duties incident to the domestic establishment, the care, comfort and convenience of the family- — the duties, in short, which before the statute she owed to the husband as- the husband and head of the family. These duties she owes now just as she did at the common law; and while the husband may allow her to pretermit them and engage wholly or to any less extent in outside service the earnings of which belong to her, without such emancipation by the husband she owes these services to him now as before, and for any wrongful act of a stranger which deprives him of them he is entitled to recover for the consequent loss and injury. Nor does this, or any other statute absolve the husband from the duty of caring for the wife “in sickness and in health.” If she be injured in her person by the wrongful act of a stranger, a proximate, legal consequence of such injury is the expense to which the husband is put in the alleviation of her sufferings and the cure of her hurts; and such expense is a loss to the husband for which the wrong doer is answerable to him in damages. — 15 Am. & Eng. Ency. Law, p. 861; Henry and Wife v. Klopfer, 147 Pa. St. 178; Tuttle v. C. R. I. & P. R. R. Co. 42 Iowa, 518; Filer v. N. Y. C. R. R. Co. 40 N. Y. 47; Douglas v. Gausman, 68 Ill. 170.
The husband also, of course, has a legal right to the society of the wife, involving all the amenities and- conjugal incidents of the relation. This right of 'society may be invaded by an act which while leaving to the husband the presence of the wife yet incapacitates her *428for the marital companionship and fellowship, and such incapacity may be deprivation of her society differing in degree only from total deprivation by her death. For such impairment, so to say, of the wife's society, of his right of consortium, such deprivation of the aid and comfort which the wife’s society, as a thing different from mere services, is supposed to involve, he is entitled to recover.
-'"‘ItT may be stated as a very general if not universal proposition that one who is entitled to sue at all for the consequences of a wrongful act may recover all the damages that such act has próximately inflicted upon him. I-Iis cause of action is the one wrongful act of the defendant. We know of no principal of law or decided case which requires him to' split this one cause of action into two or more because the injuries he sustains may be diversified in character. To the contrary he must lay all he has suffered in one action, or failing in that he foregoes his claim for such part of the injury as he does not count upon. The alleged wrongful act complained of here inflicted damnifying injuries, that is, injuries damnifying to' the husband, upon the person of his wife, and it also injured or destroyed certain property of the husband, his horse and buggy which his wife ' was using at the: time of the alleged collision. Very clearly the claim of damages for all these injuries Avas properly laid in one complaint and all in each count of the complaint. The case of Brunsdon v. Humphrey, 14 Q. B. (L. R.) 141, relied on for appellant in this connection holds that Iavo actions may be brought when the same negligent act results in injury to the person and to the property of the plaintiff, but it does not hold that damages for both the personal and property injury could not be recovered in one and the same action. To the contrary, that a recovery might be had for both in one count is apparently conceded in the opinions of both Brett, M. R., and Bowen, L. J.; and the other member of the court, Lord Chief Justice Coleridge, repudiated the opinions of both his associates, and holds that only one action could be maintained. To our minds the conclusion of Lord Coleridge is eminently correct, and our *429own cases arc in accord with it. — Foster v. Napier, 73 Ala. 595; S. & N. Ala. R. R. Co. v. Henlien, 56 Ala. 368; Firemen’s Ins. Co. v. Cochran, 21 Ala. 228.
It is, of course, no objection to a count for personal injuries and for injuries to property that different evidence has to be resorted to in proof of the; respective claims, any more indeed than where the claim is for injuries to two or more items of property, as a horse and a buggy and the harness attaching the one to the other. So the consideration that the burden of proof of the wrong as to personal injuries may be upon one party while as to the injury to property it may be upon the other does not enforce the conclusion that both claims cannot be laid in one count. Such a state of things could be easily accommodated in the charge of the court so as to present no difficulty in the way of a proper verdict. Hence our conclusion that the suggestion made for appellant that on the claim in this complaint Avhich is rested on the loss of the wife’s services and society, it was upon the plaintiff to prove defendant’s negligence, while as. to the injury to property, the fact of injury by collision with defendant’s engine being, shown, defendant’s negligence is presumed and the burden is upon it to overturn that presumption by proof of''clue care and diligence, is not of importance, even assuming that the burden of proof is differently placed in respect of the two classes of injuries. But, in our opinion, this is not the legal fact. — the assumption is unfounded. Under section 3443 of the Code, the presumption of defendant’s negligence arose as well in respect of the injuries to the person of plaintiff’s wife as in respect of the injury to his property, and that presumption obtained on the trial of his claim for damages, consequent upon the injuries to her person, for the loss of her services and society and for the expense he was put to in her care and treatment: The statute, in other words, characterizes the act as prima facie negligent for all the purposes of actions by whomsoever instituted for the recovery of damages proximately resulting therefrom.
Upon the theory of the case, viz., that plaintiff suffered the loss or impairment of his wife’s services and *430society in consequence of the injuries inflicted upon her, the extent and duration of her injuries had a direct bearing upon the extent of his loss to be measured by the jury iu their assessment of his damages; and the court properly received evidence to the effect that she was still suffering from the injuries. It is quite true that the rights of actiou for this suffering in and of itself is by statute vested in her; but that is not to say that the husband is without redress for the damnifying collateral con sequences of her hurts to him.
It will suffice to say in respect 'of the declination of the court to allow inquiries into the relations of client and attorney between the witness Coss and the attorney* for this plaintiff, the*, purpose of which was to show bias of this witness against this defendant at least cannot be affirmed to be an abuse of the court’s discretion in such matters.
Charges which proceeded on the idea that Mrs. Lint-ner was guilty of contributory negligence in that she failed to hear the train when she stopped and listened for it, were properly refused. — K. C. M. & B. R. R. Co. v. Weeks, 135 Ala. 614, 621.
Charge 17 requested by defendant should have been given. Nothing was claimed or could be recovered for the pain and suffering and physical incapacity,' past, present or future, of Mrs. Lintner herself considered as elements of damages sustained by her: recovery here could be had only for the consequential results of her injuries which inflicted damages upon the husband. In respect of her services and society and the loss or impairment thereof to her husband, he was entitled to recover to the extent of such loss or impairment in point of time and degree. There was evidence of such loss or impairment up to the. trial and of the consequent damages to the plaintiff; but there was no evidence that such deprivation would continue beyond the trial, and no data whatever was afforded by the evidence upon which the jury could assess the extent or quantum of future damages to plaintiff from future loss of her services. Upon this state of ca/se, the court should have instructed the jury, as requested by the defendant, “that plaintiff *431cannot recover in this action for any losses of the services of bis wife which may occur in the future.”
Beversed and remanded.
Hakalson,, Dowdell and Denson, JJ., concurring.